            Case 7:19-cv-05490-KMK Document 1 Filed 06/12/19 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

White Plains Division

 Chava Singer, individually and on behalf of all others
 similarly situated;                                                     Civil Action No: 7:19-cv-5490
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 Van Ru Credit Corporation,
 and John Does 1-25.

                                       Defendant(s).


       Plaintiff Chava Singer (hereinafter, “Plaintiff”), a New York resident, brings this Action by

and through her attorneys, Stein Saks, PLLC, against Defendant Van Ru Credit Corporation

(hereinafter, “Defendant”) individually and on behalf of a class of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff's personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress


                                                                                                    1
        Case 7:19-cv-05490-KMK Document 1 Filed 06/12/19 Page 2 of 11




concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the effective

collection of debts’ does not require ‘misrepresentation or other abusive debt collection

practices.’” 15 U.S.C. §§ 1692(b) & (c).

   2.       Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to “insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

determining that the existing consumer protection laws were inadequate.” Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.       The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in this action

pursuant to 28 U.S.C. § 1367(a).

   4.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to this claim occurred.

                                   NATURE OF THE ACTION

   5.       Plaintiff brings this class action on behalf of a class of New York consumers under

§1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act (“FDCPA”), and

   6.       Plaintiff is seeking damages and declaratory relief.

                                            PARTIES

   7.       Plaintiff is a resident of the State of New York, County of Rockland, with an

address 70 Twin Ave #301 Spring Valley, NY 10977.
        Case 7:19-cv-05490-KMK Document 1 Filed 06/12/19 Page 3 of 11




   8.       Defendant Van Ru Credit Corporation is a “debt collector” as the phrase is defined

in 15 U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 4839 N Elston Ave

Chicago, IL 60630.

   9.       Upon information and belief, Defendant is a company that uses the mail, telephone,

and facsimile and regularly engages in business the principal purpose of which is to attempt to

collect debts alleged to be due another.

   10.      John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                     CLASS ALLEGATIONS

   11.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.      The Class consists of:

            a. all individuals with addresses in the State of New York;

            b. to whom Defendant refused to allow a consumer to orally dispute a debt over the

               phone;

            c. rather requiring the consumer to dispute the debt in writing, setting forth a

               specific reason behind the dispute in violation of §1692g;

            d. for which the telephonic communication occurred on or after a date one (1) year

               prior to the filing of this action and on or before a date twenty-one (2l) days after

               the filing of this action.
     Case 7:19-cv-05490-KMK Document 1 Filed 06/12/19 Page 4 of 11




   13.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members.

   16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

   17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

            b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominate over any

               questions or issues involving only individual class members. The principal issue
     Case 7:19-cv-05490-KMK Document 1 Filed 06/12/19 Page 5 of 11




               is whether the Defendant, by virtue of not allowing Plaintiff to orally dispute the

               debt but rather requiring Plaintiff to submit the dispute in writing and stating the

               basis for the dispute violates 15 U.S.C. §§ l692e & 1692g.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants’ common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.
        Case 7:19-cv-05490-KMK Document 1 Filed 06/12/19 Page 6 of 11




   19.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                    FACTUAL ALLEGATIONS

   20.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   21.      Some time prior to April 5, 2019, an obligation was allegedly incurred to Discover

Bank (hereinafter, “Discover”).

   22.      The Discover obligation arose out of transactions in which money, property,

insurance or services were the subject of the transactions, specifically extending a revolving

line of credit on a personal credit card.

   23.      The alleged Discover obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

   24.      Discover is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

   25.      Defendant Van Ru, a debt collector, was contracted by Discover to collect the alleged

debt.

   26.      Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet

   27.      On or about April 5, 2019 Defendant sent Plaintiff an initial contact notice (the

“Letter”) regarding the alleged debt owed.

   28.      When a debt collector solicits payment from a consumer, it must, within five days

of an initial communication send the consumer a written notice containing:
      Case 7:19-cv-05490-KMK Document 1 Filed 06/12/19 Page 7 of 11




   (1) the amount of the debt;

   (2) the name of the creditor to whom the debt is owed;

   (3) a statement that unless the consumer, within thirty days after receipt of the notice,

   disputes the validity of the debt, or any portion thereof, the debt will be assumed to be

   valid by the debt collector;

   (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

   day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

   verification of the debt or a copy of the judgment against the consumer and a copy of such

   verification or judgment will be mailed to the consumer by the debt collector; and

   (5) a statement that, upon the consumer's written request within the thirty-day period, the

   debt collector will provide the consumer with the name and address of the original creditor,

   if different from the current creditor. 15 U.S.C. § 1692g(a).

   29.     Shortly after receiving the Letter, Plaintiff’s husband under instruction from the

Plaintiff and as per the Letter stated, placed a telephone call to Defendant attempting to dispute

the Discover account.

   30.     When asked by the Defendant the reason for the call, Plaintiff advised it was to

dispute the Discover account referenced in the Letter.

   31.     Immediately thereafter Defendant requested a reason for the dispute, to which

Plaintiff’s husband stated the he was just disputing the debt as per the instructions in the Letter.

   32.     Defendant then went on to advise Plaintiff that there was a process that must be

followed. More specifically, Defendant advised that a photocopy of Plaintiff’s identification

was required, along with a letter signed by Plaintiff advising of the reason for the dispute.
        Case 7:19-cv-05490-KMK Document 1 Filed 06/12/19 Page 8 of 11




     33.     Plaintiff then sought to affirm Defendant’s disclosure regarding the dispute process,

  specifically that the dispute must be in writing or the account would not be disputed. Defendant

  advised that he was correct, that the dispute must be in writing.

     34.     To demand both a dispute to be in writing and/or contain a specific reason is

  completely contradictory to both the specific consumer rights stated in the initial collection letter

  as well as relevant case law in this Jurisdiction.

     35.     Furthermore, it is a clear attempt to circumvent the verification process and pause

  collection efforts for any period of time.

     36.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

  Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     37.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     38.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     39.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     40.     Defendant violated §1692e:

             a. By requiring Plaintiff to submit a dispute in writing, as opposed to accepting an

                 oral dispute of the account.

             b. By making a false and misleading representation in violation of §1692e(10).
       Case 7:19-cv-05490-KMK Document 1 Filed 06/12/19 Page 9 of 11




     41.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.


                             COUNT II
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692g
                               et seq.

     42.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     43.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

     44.      Pursuant to 15 USC §1692g, a debt collector:


             Within five days after the initial communication with a consumer in connection

             with the collection of any debt, a debt collector shall, unless the following

             information is contained in the initial communication or the consumer has paid

             the debt, send the consumer a written notice containing –


                     1. The amount of the debt;

                     2. The name of the creditor to whom the debt is owed;

                     3. A statement that unless the consumer, within thirty days after

                         receipt of the notice, disputes the validity of the debt, or any

                         portion thereof, the debt will be assumed to be valid by the debt-

                         collector;

                     4. A statement that the consumer notifies the debt collector in

                         writing within thirty-day period that the debt, or any portion
        Case 7:19-cv-05490-KMK Document 1 Filed 06/12/19 Page 10 of 11




                            thereof, is disputed, the debt collector will obtain verification of

                            the debt or a copy of a judgment against the consumer and a copy

                            of such verification or judgment will be mailed to the consumer

                            by the debt collector; and

                       5. A statement that, upon the consumer’s written request within the

                            thirty-day period, the debt collector will provide the consumer

                            with the name and address of the original creditor, if different

                            from the current creditor.


       45.     The Defendant violated 15 U.S.C. §1692g, by stating that they would only accept

   disputes in writing.

       46.      By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY

       47.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.



                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Chava Singer, individually and on behalf of all others similarly situated,

demands judgment from Defendant Van Ru Credit Corporation as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and David P. Force, Esq. as Class Counsel;
        Case 7:19-cv-05490-KMK Document 1 Filed 06/12/19 Page 11 of 11




      2.       Awarding Plaintiff and the Class statutory damages;

      3.       Awarding Plaintiff and the Class actual damages;

      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.



Dated: Hackensack, New Jersey
       June 12, 2019

                                                    /s/ David P. Force
                                                    By: David P. Force, Esq.
                                                    Stein Saks, PLLC
                                                    285 Passaic Street
                                                    Hackensack, NJ 07601
                                                    Phone: 201-282-6500 ext. 107
                                                    Fax: 201-282-6501
                                                    Email: dforce@steinsakslegal.com
                                                    Attorneys for Plaintiff
